1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAUL DAVID ALVARADO,                             )   Case No.: 1:19-cv-01367-JLT (HC)
                                                      )
12                  Petitioner,                       )   FINDINGS AND RECOMMENDATION TO
                                                      )   DISMISS PETITION AS DUPLICATIVE AND
13          v.                                        )   SUCCESSIVE
                                                      )
14   FBOP USP-ATWATER, Warden,
                                                      )   ORDER DIRECTING CLERK OF COURT TO
15                  Respondent.                       )   ASSIGN DISTRICT JUDGE
                                                      )
16                                                    )   [TEN DAY OBJECTION PERIOD]
                                                      )
17
18          On September 30, 2019, Petitioner filed the instant habeas petition contending that the prison

19   violated Petitioner’s due process rights in the conduct of a prison disciplinary hearing. It has come to

20   the Court’s attention that Petitioner filed a prior petition challenging the same proceedings in Alvarado

21   v. FBOP-USP-Atwater, Case No. 1:19-cv-01283-SKO (HC). In that action, after the Court ordered

22   Respondent to file a response to the petition, Respondent filed a response on December 18, 2019.

23          Review of the petitions filed in both actions reveals that the instant petition is duplicative of the

24   prior petition. A federal court must dismiss a second or successive petition that raises the same

25   grounds as a prior petition. 28 U.S.C. § 2244(b)(1).

26                                                   ORDER

27          Accordingly, the Court DIRECTS the Clerk of Court to assign a District Judge to the case.

28   ///

                                                          1
1                                            RECOMMENDATION

2           The Court RECOMMENDS that the petition be dismissed as duplicative and successive.

3           This Findings and Recommendation is submitted to the United States District Court Judge

4    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

5    Local Rules of Practice for the United States District Court, Eastern District of California. Within ten

6    days after being served with a copy, Petitioner may file written objections with the Court. Such a

7    document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

8    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

9    Petitioner is advised that failure to file objections within the specified time may waive the right to

10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11
12   IT IS SO ORDERED.

13      Dated:     December 27, 2019                            /s/ Jennifer L. Thurston
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
